DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 8 June 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
The rejection to claim 1 under 35 USC 112b is withdrawn in light of Applicant’s amendment. 
112a rejection
The rejection to claim 1 under 35 USC 112a (new matter) is maintained. Applicant argues a skilled artisan reading the specification would readily understand the application discloses “a single sealed pouch having two seams wherein the seams have different pull strengths” because the application discloses how to form seams of different strengths in order to provide different seam characteristics. The application does provide support for how to create different pull strengths of seams, but it does not single pouch with seams having different pull strengths, as recited in claim 1.  
Applicant further argues a skilled person would understand that providing different pull strengths is useful. The Office agrees, but this was not disclosed or suggested by the disclosure, as filed. 
103 rejection
The prior art rejection under 35 USC 103 is maintained. 
Applicant argues the prior art, in particular Wei’408 and Shimko’676, fails to disclose or render obvious a single pouch with two seams each having a different pull strength. 
Applicant argues Wei’408 teaches a pouch having a three sides 1066 which are permanently sealed along a seam but, the fourth side 1068 has a fold over tab 1070 to allow for closure. Applicant argues this is not a seam in accordance with the broadest reasonable interpretation of the term. 
The Office agrees the term “seam” is being interpreted under BRI to mean the joining of two edges or pieces of material. 
Wei’408 discloses a single pouch having three sides 1066 which are “sealed” and a fourth side 1068 which is unsealed to allow the user to add or remove materials from the pouch (paragraph [0335]). The Office and Applicant are in agreement that the three permanently closed sides constitute a “seam”. Applicant argues the fourth side 1068 does not have a seam having a seam strength because the temporary closure methods disclosed “tying, fold lock, cinching, etc.” paragraph[0274] – are not seams as interpreted under BRI. 
or temporarily. Exemplary permanent methods are disclosed as “heat sealing, stitching, adhesion or other methods” (paragraph [0274]). At least the permanent methods of closing the fourth side would create a seam, defined as joining two edges or pieces of material, since sealing, stitching and adhesives were all disclosed by Applicant. At least “stitching” and “adhesives” would result in a different pull strength than the “sealed” side disclosed in paragraph [0335]. 
	Shimko’676 teaches a pouch having two ends in which one end (108, 208, 308, etc.) is permanently closed before surgery and a second end (106, 206, 306, etc.) is closed after the surgeon accesses the bag but before implantation using a closing member (110, 210, 310, etc.). Because paragraph [0122] teaches sealing is performed using the same mechanisms as the closure members at paragraph [0105], Applicant argues Shimko’676 fails to disclose a single pouch having two different types of seams and therefore does not teach a single pouch having two seams having different pull strengths. 
The Office disagrees. Although Shimko’676 discloses a single pouch wherein both ends 108 and 106 can be closed using the same mechanism, Shimko’676 very clearly discloses a single pouch having two ends closed using a different mechanism. Each of the figures show a permanently sealed first end (108, 208, 308, etc.) and different closure mechanisms (110, 210, 310, etc.) at the end (106, 206, 306, etc). 
Although the figures do not show any closing mechanism which create a seam, paragraph [0105] indicates the closing mechanism can be something that would create a seam: stitches, sutures, heat seals, adhesion. At least stitches and sutures would 
 Further, paragraph [0113] teaches a single pouch having a first end which is “sealed” and a second end which is sutured or heat sealed close. The Office maintains a suture closure is not a seal in accordance with its common meaning of the term, but a pouch with an end closed with a suture will create a seam. The sealed (e.g. heat seal) seam will have a different pull strength than the sutured seam. 
	Applicant further argues that because both Wei and Shimko do not disclose a pouch having different types of seams at each end, they do not disclose seams having different pull strengths. As outlined above, the Office maintains Wei and Shimko both disclose a single pouch having different seams and because the seams are constructed differently, they will have a different pull strength. 
The Office Action acknowledges neither Wei nor Shimko specifically disclose the claimed pull strength ranges (4-5 pounds force for one seam; 1-3.8 pounds force for another). However, as outlined in the rejection, the Office maintains Wei and Shimko provide evidence that the pull strength of a seam on tissue containment pouch is a results effective variable. 
In particular, the rejection shows Wei and Shimko disclose the general conditions of a tissue containment pouch having permanently closed ends and a second end which is closed after the surgeon accesses the pouch but before implantation. Although, Wei and Shimko do not disclose a seam having a weak tensile strength that a user can easily open a sealed pouch, Wei and Shimko disclose: 
(1) an closable pouch end with a seam: 

ii. Shimko’676, paragraph [0113]states a single pouch having a first end which is “sealed” and a second end which is sutured or heat sealed close. Paragraph [0105] discloses several closure members which create seams (e.g. suture, stiches)
(2) this closable end has a weak tensile strength such that a user can easily open the pouch: 
 i. Wei’408 paragraph [0035] states “the covering 1060 may be opened to add or remove materials from the covering 1060”; paragraph [0274 states” after a substance for delivery is placed in the covering, the covering may be permanently or temporarily closed”)  
ii. Shimko’’676 discloses reversible (e.g. drawstrings) and permanent closure mechanisms (heat seal, sutures) (paragraph [0113]). 
In light of these teachings, the Office maintains the prior art teaches the general conditions of the prior art and including tissue pouches with seams having different pull strengths. The Office Action acknowledges the cited art does not disclose the specific ranges of pull strengths, but maintains it would be obvious to one of ordinary skill in the art to perform routine experimentation to discover the optimum ranges, as outlined in the rejection below. 
The Office notes that Applicant’s arguments seem to apply a different standard for what their disclosure provides in the response to arguments regarding the 112 new matter rejections: (“Although the specification does not explicitly describe a single pouch 
The fact that Applicant’s argues that their specification discloses a single pouch having multiple seams with different pull strengths without an explicit disclosure while also arguing the prior art, which suggests the same combinations, does not disclose a single pouch having multiple seams with different pull strengths is not persuasive. 
For these reasons, the rejections are maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-7, 10-11, 13-14, 38-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 was amended to recite: 

    PNG
    media_image1.png
    77
    530
    media_image1.png
    Greyscale

The response states that paragraphs [0035] and [0038] provide support for the recited amendments. However, none of these paragraphs nor any other part of the specification discloses a single sealed pouch having two seams wherein the seams have a different pull strength (emphasis on the unsupported limitation), as newly recited in claim 1.  
Claims 4, 6-7, 10-11, 13-14, 38-41 are rejected based on their dependency from claim 1. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6-7, 10-11, 13-14, 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US Patent Application 2011/0054408) in view of Shimko et al. (US Patent Application 2014/0200676) in view of Neuenfeldt et al. (US Patent 5,964,261). 
Claim 1: Wei’408 teaches a device which includes a tissue product comprising a sealed pouch (“covering”, paragraph [0193]) made of permeable (paragraph [0203]), biocompatible (paragraph [0205]) and resorbable (paragraph [0205]) material having a geometrical shape and a cavity (paragraphs [0240], [0245]) enclosed by the permeable material. The permeable material comprises seams formed therein to delineate the cavity (Figures 24f, 24g show seams 1066; paragraphs [0245], [0335]). 
Wei’408 further teaches the sealed pouch contains a plurality of pieces of tissue within the cavity (“substance”, paragraphs [0196], [0198]). 
The permeable, biocompatible material comprises pores having a pore size that is smaller than the smallest piece of tissue positioned within the cavity (paragraph [0207]) such that the wetting agent can pass through the permeable, biocompatible material (paragraphs [0370], [0373], [0382] [0513]). 
Wei’408 fails to specifically disclose the relative volume of tissue pieces relative to the volume of the cavity, but discloses the tissue can be packed into the cavity at any suitable density (paragraph [0334]) and that it is known to modify the density of the packing in order to achieve a desired manipulability. Wei’408 teaches a loosely packed covering is advantageous for provide additional flexibility such that the pouch can be folded over itself while a more tightly packed covering is advantageous in order to provide a stiff pouch that is able to bear weight (paragraph [0334]). In light of these teachings, the volume of tissue pieces to cavity volume is considered to be a results effective variable. It would have been obvious to one having ordinary skill in the art as of 
Wei’408 teaches the covering has multiple ends wherein one end is permanently sealed (1066) while a second end (1068) is left open to allow for adding tissue and other additives in the operating room, as desired by the surgeon, before temporary or permanent closure of this seam prior to implantation into the body (paragraphs [0274], [0289], [0329], [0332], [0335]).  As a result, Wei’408 is considered to teach a single pouch having two different seam strengths because the permanently sealed seam (1066) will necessarily have a higher strength than the temporary closure (1068). As in Applicant’s own invention, Wei’408 teaches in paragraph [0274] that the temporarily closed seam is intended to be opened without damaging the pouch in order to add or remove substances into the cover.  
However, Wei’408 fails to teach specifically a device having a first seam with a pull strength that is 4-5 pounds-force and a second seam with a pull strength of 1-3.8 pounds-force. 
In the same field of endeavor, Shimko’676 teaches a packaged tissue product (100, 200, 300, etc.) in the form of a pouch (104, 204, 304, etc.) made of an absorbable porous material (paragraph [0058]) carrying tissue (paragraph [0127]). Shimko’676’s sealable end (106) which may be pre-sealed or sealed after introduction of tissue. The sealing is performed with a closure member (110, 210, 310, etc.). The closing member is disclosed as a drawstring, suture stitches, heat seal, adhesive, solvent, knotting or twist tie (paragraph [0105], [0115], [0122]). Shimko’676 is considered to teach a single pouch having two different seam strengths because the permanently sealed seam (108) will necessarily have a different strength than the closing members disclosed for the second, sealable end (106). 
Neither Wei’408 nor Shimko’676 disclose the specific pull strengths of the various seals.  However, Wei’408 specifically discloses that the temporarily closed end can be opened without damaging the covering (paragraph [0274]). This indicates it was known to control the seam strength in order to control the ease with which a surgeon can open a pouch in order to access to the pouch. In light of this, Wei’408 and Shimko’676 are considered to show the seam strength in an implantable tissue package is a results effective variable because they both disclose different types of seams which will necessarily have different pull strengths in order to serve different purposes (i.e. permanent or temporary closure). 
The Office notes the claimed pull strengths of the seams are not disclosed as critical. Paragraph [0047] of Applicant’s specification has disclosed a seam strength 4-5 pounds-force is only for ensuring the seam will not separate during routine handling of a pouch and seams of this strength will need to be cut open. Paragraph [0038] of Applicant’s specification has disclosed a seam strength of 1-3.8 pounds-force is only so a user can easily separate the joined seams to open the sealed pouch manually or 
The performance of the seams disclosed in Wei’408 and Shimko’676 is for the same purpose (i.e. a seam providing permanent closure of an implantable tissue package and a seam providing releasable closure of an implantable tissue package) and would perform equally as well as seams having the recited pull strengths because the claimed seam strengths are not shown to have new and/or unexpected results which could not be found through routine experimentation.  
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to provide a tissue product having a first seam with a pull strength of 4-5 pounds-force and a second seam with a pull strength of 1-3.8 pounds force since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Wei’408 fails to disclose the tissue product is disposed within a non-permeable packaging filled with a wetting agent. 
Like Wei’408, Neuenfeldt’261 is directed towards a tissue product for implantation into the body (column 1, lines 13-35). In particular, Neuenfeldt’261 teaches a tissue product comprising a sealed pouch (1) comprising permeable walls (column 1, lines 45-50) surrounding a cavity (3) (“sealed” disclosed at column 6, line 65 to column 7, line 2). The pouch (1) contains a plurality of pieces of tissue (column 2, line 3; column 
Claim 4: In Wei’408, the permeable, biocompatible material is woven (paragraph [0203]). 
Claim 6: Wei’408 discloses the cavity can have a volume within the claimed range of about 0.5 cc to about 300 cc (paragraphs [0254]-[0256], [0374], [0412], [0413], [0438], [0441]). 
Claim 7: Wei’408 discloses the geometrical shape of the permeable material is a cylinder or flat (paragraph [0240]). 
Claims 10, 11: Wei’408 discloses the permeable material has pores of 100-200 microns or can be several microns or several millimeters (paragraphs [0207], [0237]). This disclosure is within the claimed ranges of 50 micron to 10 mm and 150 micron to 250 micron. 
Claim 13: Wei’408 discloses the pouch comprises a plurality of pieces of material (Figure 24f, 24g show permeable material pieces 1062, 1064) that are connected to each other via seams (1066; paragraph [0335]). 

Claim 38: Neuenfeldt’261 teaches the wetting agent is saline (column 5, lines 1-33). 
Claims 39, 40: Wei’408 teaches the permeable, biocompatible material comprises human tissue derived mesh derived from collagen (paragraphs [0215], [0512]). 
Claim 41: Wei’408 teaches the tissue can include includes bone, cartilage, adipose or epidermal tissue (paragraph [0352]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsey Bachman 
/L.B./
Examiner, Art Unit 3771                                                                                                                                                                                                        
1 September 2021

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771